Citation Nr: 0631970	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for peptic ulcer 
disease.

2.  Entitlement to a compensable evaluation for residuals, 
fractured right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the veteran's claim of entitlement to a 
compensable evaluation for peptic ulcer disease, the Board 
notes that he underwent VA examination in November 2002.  
This was a thorough examination.  However, the veteran 
testified in May 2006 that he incurred symptoms associated 
with his peptic ulcer disease that were not noted on the 
November 2002 examination report.  He also stated that he 
frequently used over-the-counter medication, which was not 
reported in the VA examination report.

Finally, the veteran stated during his hearing that his 
peptic ulcer disease interfered with his ability to keep 
steady employment.  The RO does not appear to have considered 
the veteran's claim for an increased evaluation in light of 
his contention that his disability interferes with his 
employment.  Therefore, a remand is necessary to afford the 
veteran an additional VA examination to consider his recent 
symptoms and for the RO to develop the veteran's claim that 
an extraschedular evaluation is warranted.

As to the veteran's claim of entitlement to a compensable 
evaluation for residuals, fractured right foot, the Board 
notes that the veteran is also service-connected for 
bilateral pes planus with degenerative joint disease, an 
issue not before the Board at this time.  That disability is 
assigned a 50 percent evaluation.  While the veteran 
underwent VA feet examination in November 2002, this report 
appears to have been applicable to both the veteran's 
disability on appeal here and his claim of entitlement to an 
increased evaluation for bilateral pes planus.  It is 
unclear, and the examination report did not address, which 
symptoms are applicable to the veteran's bilateral pes planus 
with degenerative joint disease, and which are applicable to 
the disability on appeal here.  Therefore, the Board finds 
that a remand is necessary to distinguish, if possible, which 
symptoms are attributed to each disability.

Finally, the Board notes that Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) requires additional notice to be 
provided to the veteran with regard to certain claims.  While 
this notice was provided to the veteran in April 2006, the RO 
did not thereafter readjudicate the veteran's claims.  This 
error will be cured on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment or educational 
records verifying that he experiences 
marked interference with employment or 
education or that he has had frequent 
periods of hospitalization due to his 
service-connected peptic ulcer disease.  
This evidence may include records 
pertaining to lost time or sick leave used 
due to the peptic ulcer disease, any 
correspondence from an employer or 
educational institution that would verify 
his contentions, or medical records 
showing periods of hospitalization.

2.  The RO should schedule an examination 
to determine the extent of the veteran's 
current disability for his peptic ulcer 
disease.  The veterans claims folder must 
be made available to the examiner.  All 
necessary tests should be conducted, and 
all results should be reported in detail.  
In particular, a disease history should be 
obtained from the veteran, and it should 
be reported what symptoms he experiences 
and how often they recur.  A detailed 
report of the medication used by the 
veteran and the frequency with which it is 
used should be included.  The examiner 
should also address whether the veteran's 
symptoms are attributable to the service-
connected condition or to any of the 
medications that he currently takes or has 
taken.

3.  The RO should schedule an examination 
to determine the extent of the veteran's 
current disability for his residuals, 
fractured right foot.  The veterans claims 
folder must be made available to the 
examiner.  All necessary tests should be 
conducted, and all results should be 
reported in detail.  The examiner is 
asked, if possible, to distinguish between 
the symptoms attributable to this 
disability and the symptoms attributable 
to the veteran's bilateral pes planus with 
degenerative joint disease.  If the 
examiner is unable to distinguish which 
foot symptoms are attributable to each 
disability, he/she should so state.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

